Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, 12-25, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bose (WO 2016/187242 A1), and further in view of Sinha (US 2006/0256655 A1) and Tran (2014, J. Acoust. Soc. Am.).
Regarding claims 1, 25, and 27, Bose teaches a method of acoustic well logging to prospect for minerals in a subterranean formation intersected by an open borehole, the method comprising, for each of a plurality of inversion depths of an open borehole [0062 FIG. 4 shows sonic modal logging in an open hole with a sonic logging tool with multiple acquisitions.] at which logging of data occurs or has occurred in generally anisotropic rock formations [0059 In one embodiment, the sonic logging tool may include one or more monopole sources (transmitters) for generating acoustic waveforms that travel into the casing and the formation, one or more sets of dipole sources (transmitter pairs) for generating acoustic waveforms that travel into the casing and the formation, and an array of receivers 30 that record the waveforms to obtain sonic data.], carrying out the steps of:

processing in a slowness-frequency domain [0026 dispersion plots that illustrate the slowness-frequency variation of various wellbore guided modes], at the at least one processing device, the plurality of acoustic log signals representative of waveforms received at a plurality of acoustic well logging receivers [0023 “multiple acquisitions acquired by the receiver array of the sonic logging tool”] to give rise to one or more flexural or Stoneley mode field dispersion curves [0062 “FIG. 5E shows dispersion plots showing slowness-frequency variation of various wellbore guided modes of FIGS. 5A-5D.”];
operating, at the at least one processing device, a neural net to find one or more formation shear slowness values consistent with either the flexural or Stoneley mode field dispersion curves [0010 “…machine learning processing can determine properties of both the innermost annulus and the at least one outer annulus that correspond to the features of the sonic data. The features can be specific attributes of slowness and attenuation dispersions of the sonic data. … attributes can [be] one of …dispersion characteristics of Stoneley modes…dipole flexural modes…”]; and
imaging, at the at least one processing device, at least a portion of the subterranean formation [0029 multiple casing string with cement placed between two overlapping casing strings and between the outermost casing string and the formation] by processing one or more resulting signals that are indicative of  the one or more formation shear slowness values [0009 The bond state for the innermost annulus or the at least one outer annulus can characterize interfacial conditions of cement to casing bonding or cement to formation bonding.; 0010 “features can be specific attributes of slowness and attenuation dispersions of the sonic data…formation 
Bose teaches a sonic logging tool with an array of receivers but does not explicitly teach … however Sinha teaches obtaining, at at least one processing device, a plurality of acoustic log signals received at a plurality of acoustic open borehole logging receivers of an acoustic logging tool in the open borehole of the subterranean formation [0016 Another aspect of the invention provides a method of estimating a shear modulus in an anisotropic formation surrounding a borehole; 0017 Another aspect of the invention provides an apparatus for radial profiling of horizontal shear slowness of formations surrounding a borehole.; fig. 1 depicts multiple receivers and sources in a borehole where the receivers are positioned at different depths; claim 17. An apparatus for radial profiling of horizontal shear slowness of formations surrounding a borehole, comprising an acoustic logging system that accounts for acoustic tool effects at multiple frequencies on acoustic data having dispersive characteristics.  claim 20. An apparatus for radial profiling of horizontal shear slowness of formations surrounding a borehole according to claim 17, wherein the acoustic logging system accounts for acoustic tool effects at multiple frequencies by modeling a logging tool with a resonance-impedance model.].
It would have been obvious to combine the multiple receivers teaching of Bose with the multiple receiver profiling of the surrounding of a borehole as taught by Sinha because examining dispersion characteristic (i.e., variation of velocity with frequency) gives an indication of the earth layers present for oil/gas exploration.
Bose does not explicitly teach … and yet Tran teaches deriving a field dispersion curve by extracting dispersion information from the transformed acoustic log signals using one or more slowness-frequency techniques [fig. 2 shows frequency-slowness and conversion between other 
It would have been obvious to combine the dispersion curve analysis as taught by Bose, with the windowing/muting by selecting a rectangular area dependent on time and slowness so that the filtering produces greater focusing of the dispersive energies of the two modes (Tran) [pg. 256, col. 1].
Regarding claim 2, Bose teaches the method of claim 1, comprising the step of transforming one or more of the plurality of acoustic log signals to the frequency domain [fig. 5e depicts plot of stonely, flexural, shear versus frequency].
Regarding claim 4, Bose teaches the method of claim 1, wherein the waveforms received at one or more acoustic well logging receivers include energy representative of formation shear waves [0082 “The inversion or interpretation of block 1007 can also characterize compressional and shear velocities of the innermost annulus using attenuation dispersion as described in U.S. Patent Publ. No. 2015/0219780, incorporated by reference above in its entirety.”].
Regarding claim 5, Bose teaches the method of claim 1, wherein the plurality of inversion depths of the well in respect of which the steps are carried out corresponds to a plurality of logging depths of the well at which logging of data occurs or has occurred in a one to one relationship [0005 “Sonic data obtained from sonic measurements on the depth interval of the well is processed to extract features of the sonic data.”].
Regarding claim 6, Bose teaches the method of claim 1, wherein the plurality of inversion depths of the well in respect of which the steps are carried out corresponds to each Nth logging depth of the well at which logging of data occurs or has occurred, N being a real integer number that is greater than unity [0054 function of “axial depth z” where it is understood that z is a variable].
Regarding claims 8 and 12-14, Bose teaches the method of claim 1, wherein the step (a) of deriving a field dispersion curve comprises the step of (a1) extracting dispersion information from the transformed acoustic log signals using one or more technique selected from the list including a weighted spectral semblance (WSS) method, Prony's method, Backward and Forward Extended Prony, Matrix Pencil, Maximum Entropy (ARMA), Predictive Array Processing, Maximum Likelihood, Non-Parametric, Homomorphic Processing, differential Phase Processing and Amplitude & Phase Estimation (APES) methods in order to generate a field frequency semblance map containing a frequency semblance curve [0081 “…forward model simulator…training 
Regarding claim 9, Bose teaches the method of claim 1, wherein the step (a) of deriving a field dispersion curve comprises the step of (a1) extracting dispersion information from the transformed acoustic log signals using one or more technique selected from the list including a weighted spectral semblance (WSS) method, Prony's method, Backward and Forward Extended Prony, Matrix Pencil, Maximum Entropy (ARMA), Predictive Array Processing, Maximum Likelihood, Non-Parametric, Homomorphic Processing, differential Phase Processing and Amplitude & Phase Estimation (APES) methods in order to generate a field frequency semblance map containing a frequency semblance curve; and wherein the step (a) of deriving a field dispersion curve from the transformed acoustic log signals includes the step of (a2) picking coherence peaks from the field slowness-frequency semblance map and generating therefrom a field dispersion curve [0087 “Block 1401 extracts or labels features of the multimode frequency dispersion attributes that are sensitive to the properties … The extracted features are supplied to the trained machine learning classifier (block 1403), which operates in an unsupervised fashion to output the classes that correspond to such features.”; 0094 “The features (or feature vectors) that are extracted from the multimode sonic data (block 1401) can be extracted from modelled data and used to train the machine learning classifier.”].
Regarding claims 15-19, Bose also teaches the method of claim 1, comprising the steps of: (m) deploying an acoustic logging tool to a chosen depth along a borehole in a subterranean 
Regarding claim 20, Bose also teaches the method of claim 18, comprising the step of causing the transmission of electrical or electronic signals from the acoustic logging tool to the remote processor [0097 “The processing system may also include one or more processors (e.g., microprocessors, microcontrollers, digital signal processors, or general purpose computers) for executing any of the methods and processes described above. Such processors may be interconnected over a network, such as the Internet.”].
Regarding claim 21, Bose also teaches the method of claim 1, comprising the steps of: (m) deploying an acoustic logging tool to a chosen depth along a borehole in a subterranean formation; (n) causing withdrawal of the logging tool towards a surface location [0096 wellbore logging tool]; (o) at each of a plurality of logging depths of the acoustic logging tool in the borehole [0069 “axial depths z of the multiple casing string as investigated by the ultrasonic and sonic logging tools.”], causing the logging tool to emit one or more acoustic energy waves, using one or more acoustic energy sources, such that the acoustic energy waves impinge on the formation; (p) causing the logging tool to detect one or more acoustic energy waves that have passed through the formation using one or more acoustic energy detectors that are spaced along the acoustic logging tool from the one or more acoustic energy sources, that are acoustically isolated from the one or more acoustic energy sources and that are activated by the detection of acoustic energy waves [0094 sources (monopole, dipole, quadrupole)]; (q) causing the logging tool to generate plural acoustic log signals that are characteristic of acoustic energy waves detected by the one or more acoustic energy detectors [0059 “one or more monopole sources (transmitters) for generating acoustic waveforms that travel into the casing and the formation, one or more sets of dipole sources (transmitter pairs) for generating acoustic waveforms that travel into the casing and the formation, and an array of receivers 30 that record the waveforms to obtain sonic data.”]; and (r) processing the acoustic log signals in accordance with steps (a) to (c) hereof wherein the step [0069 machine learning processing] (o) of causing the acoustic logging tool to emit one or more acoustic energy waves includes operating one or more of a dipole or quadrupole acoustic energy source forming part of the acoustic logging tool [0070 “ultrasonic logging tool and the sonic measurements (including the CBL of block 1005 and the sonic signals arising from monopole, dipole, and/or quadrupole excitations of block”].
Regarding claim 22, Bose also teaches the method of claim 1, comprising the step of generating a log, plot, array or database of formation shear values generated through carrying out of at least steps (a) to (c) hereof [0088 “The operation of the machine learning classifier of block 1403 can be trained using a rich database of modeled (synthetic) examples, covering a range of formation/cement/casing properties observed in practice as shown…”].
Regarding claim 23, Bose also teaches the method of claim 1, comprising the step of generating a log, plot, array or database of formation shear values generated through carrying out of at least steps (a) to (c) hereof and further including the steps of displaying, storing or transmitting the log, plot, array or database or generating one or more further signals derived therefrom [plots shown in figs. 5a-5e; 0097 “The processing system may include a graphical user interface (GUI) so that a user can interact with the processing system.”].
Regarding claim 24, Bose also teaches the method of claim 23, comprising the step of processing the one or more further signals [0097 processing system].
Regarding claim 25, Bose also teaches an apparatus for carrying out acoustic logging, the apparatus comprising: a logging tool having at least one activatable source of acoustic waves [0096 wellbore logging tool; 0059 monopole sources…dipole sources…array of receivers]; spaced and acoustically isolated therefrom in the logging tool one or more detectors of acoustic wave energy that on the detection of acoustic wave energy is capable of generating one or more electrical or electronic log signals that are characteristic of acoustic energy waves detected by the one or more detector of acoustic wave energy [0052 logging tool…transmitter 103 and two receivers 105a, 105b]; and at least one processing device associated with or forming part of the logging tool that is capable of processing the electrical or electronic log signals in accordance with the method of at least claim 1 [0052 perform a pulse-echo measurement to obtain ultrasonic data].
Regarding claim 26, Bose also teaches the apparatus of claim 25, wherein the processing device is programmable and is programmed to carry out at least steps (a) to (c) of the method of claim 1 [0098-0099 processing system…Flash-Programmable…program logic].
Regarding claim 28, Bose also teaches the method of claim 1, wherein obtaining, at the at least one processing device, the plurality of acoustic log signals received at the plurality of acoustic well logging receivers of the acoustic logging tool in the well of the subterranean formation comprises: accessing, at a remote processor of the at least one processing device, the plurality of acoustic log signals stored in a memory of the logging tool; or receiving, at a remote processor of the at least one processing device, communication of the plurality of acoustic log signals from the logging tool [0097 The processing system may include a graphical user interface (GUI) so that a user can interact with the processing system. The processing system may also include one or more processors (e.g., microprocessors, microcontrollers, digital signal processors, or general purpose computers) for executing any of the methods and processes described above. Such processors may be interconnected over a network, such as the Internet.].
Regarding claim 29, Bose also teaches wherein the at least one processing device comprises a first processor of the logging tool and/or a second processor remote of the logging tool [0097 one or more processors…interconnected over a network].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bose (WO 2016/187242 A1), Sinha (US 2006/0256655 A1), and Tran (2014, J. Acoust. Soc. Am.), and further in view of Tang (US 2010/0085835 A1).
Regarding claim 3, Bose does not explicitly teach … and yet Tang teaches the method of claim 1, comprising the step of employing a curve fitting technique in the generation of formation 
It would have been obvious to combine the dispersion curves of Bose, with the curve fitting of Tang so that a function may be used to continuously describe the computed signal/wave instead of raw data values.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bose (WO 2016/187242 A1), Sinha (US 2006/0256655 A1), and Tran (2014, J. Acoust. Soc. Am.), and further in view of Valero (US 7,675,813 B2).
Regarding claim 7, Bose does not explicitly teach … and yet Valero teaches the method of claim 1, further comprising the steps of (d) calculating in respect of each Nth logging depth of the well a slowness-time coherence (STC) value of shear slowness; (e) developing therefrom an STC shear slowness curve corresponding to the shear slowness values at the N respective logging depths; (f) developing from the measures of shear slowness of the formation at each Nth inversion depth an inversion shear slowness curve; (g) comparing the STC and inversion shear slowness 
It would have been obvious to combine the slowness estimation of Bose, with the STC interpolation of Valero so that the first arrival peaks are correctly identified.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bose (WO 2016/187242 A1), Sinha (US 2006/0256655 A1), and Tran (2014, J. Acoust. Soc. Am.), and further in view of Mukhopadhyay (2013, Semblance Algorithm for Array-Acoustic Processing) and Liu (2013, Stoneley Waves - Weighted Spectral Semblance).
Regarding claim 10-11, Bose does not explicitly teach … and yet Mukhopadhyay teaches the method of claim 1, wherein the step (a) of deriving a field dispersion curve comprises the step of (a1) extracting dispersion information from the transformed acoustic log signals using one or more technique selected from the list including a weighted spectral semblance (WSS) method, Prony's method, Backward and Forward Extended Prony, Matrix Pencil, Maximum Entropy (ARMA), Predictive Array Processing, Maximum Likelihood, Non-Parametric, Homomorphic Processing, differential Phase Processing and Amplitude & Phase Estimation (APES) methods in order to generate a field frequency semblance map containing a frequency semblance curve; and 
(alternatively) (j) using a mask to isolate a region of the field frequency semblance map of interest in order to eliminate the risk of picking of coherence peaks derived from aliases or other unwanted modes in the field frequency semblance map [pg. 478, col. 2 “A bandpass filter between 5 to 12 kHz was first applied to the recorded raw waveforms. Figure 5a shows the filtered monopole waveform recorded at each receiver location and the measured time-slowness line. Later on, we processed the dipole waveform at the same depth and a bandpass filter between 2.6 to 4.5 kHz was first applied to the recorded raw waveform. Figures 5d and 5e show the time- and frequency-semblance map of these filtered dipole data.”].

Bose does not explicitly teach … and yet Liu teaches (b3) fitting a smooth curve joining plural apparent coherence peaks in a region of the field slowness-frequency semblance map and interpreting the field slowness-frequency semblance map such that picked peaks are constrained to be values lying on the smooth curve governed by the physics underlying the logging activity [abstract “Weighted spectral semblance method is used to calculate the slowness dispersion curve of Stoneley waves, and attenuation dispersion curves are obtained by using the least square fitting method. Matrix equation based on the boundary conditions at the borehole wall is applied to calculate slowness dispersion curves of Stoneley waves of equivalent elastic formation.”].
It would have been obvious to applying a curve fitting as taught by Liu to the dispersion curve calculation as taught by Bose so that a mathematical function may used to plot data at arbitrary points instead of raw data for the sake of convenience.

Allowable Subject Matter
Claims 30 and 31 are allowed. Tran (2014, J. Acoust. Soc. Am.) does not appear to go into the same amount of detail as recited in those independent claims.

Response to Arguments
Applicant's arguments filed 7/10/2021 have been fully considered but they are not persuasive. (see below).
Borehole vs Cement Cased Well 
As can be seen, claim 1 is directed to improving acoustic well logging to prospect for minerals in a subterranean formation intersected by an open borehole. In other words, logging of an open borehole is done to prospect for minerals according to claim 1. When drilling an open borehole through a formation, it is not necessarily known whether the borehole passes through a mineral region of interest or is already productive. Such an operation is quite different from logging a cased well to assess the cement bond between casing and a borehole. 
In contrast to logging an open borehole as directed in claim 1, Bose relates exclusively to assessing the quality of cement bonds in a cased well. Although Bose may mention assessing what lies beyond the outermost annulus of a cement bond in a cased well, this assessment is only performed to try and correctly categorise the cement bond in the cased well. As explained in the Bose, different formation types bond differently with the cement. Therefore, Bose simply teaches assessing what lies beyond the outermost annulus of the cement bond in the cased well so a machine learning algorithm employed by Bose stands a chance of accurately assessing the cement bond. 
At most, Figures 4 and 5 of Bose appears to show an acoustic logging tool seemingly in an open borehole. Yet, there is no teaching or suggestion anywhere in Bose that acoustic log signals generated in the open borehole are used as inputs to a machine learning algorithm to prospect for minerals in a subterranean formation intersected by an open borehole. Indeed, Bose's techniques would not have any use for such signals from an open borehole because those signals would be inconsistent with the objective in Bose of assessing cement bonds using Al-processed data taken from a cased section of a cased well. 
Claim 1, however, involves logging an open borehole to prospect for minerals in a subterranean formation intersected by the open borehole. Accordingly, Bose's assessment of cement bonding of a cased well does not inspire the use of a machine learning algorithm for purposes of formation prospecting as called for in claim 1.
The Examiner notes that in additional to figs. 4-5 of Bose showing an open borehole, Bose also teaches that [t]he classifier can be trained for a variety of anticipated conditions of the innermost annulus and the at least one outer annulus in different formation types and wellbore fluids [0008]. Therefore the surrounding formation types or fluids surrounding an open or cement cased borehole do appear to be relevant to the goals of Bose as well. The Examiner also notes that Sinha teaches estimating a slowness in an anisotropic formation surrounding a borehole [0016-0017] using multiple receivers [fig. 1].

Feature Extraction 
Bose is fully consistent in stating that the technique disclosed therein involves extraction of features from log signals of the cased well to assess the cement bond. Those extracted features are then fed to a classifier (i.e., a single-layer machine learning algorithm). The classifier classifies the features according to the algorithm of the classifier. 
This is stated for example in Paragraphs [0005], [0038], [0056], [0067], [0070], [0076], [0078], [0087] and [0094] of the description of Bose; and in Claims 1 and 26. 
Paragraph [0038] of Bose is particularly pertinent in this regard: 
"FIG. 15 shows the machine learning processing of FIG. 14, including the extraction of relevant features extracted from dispersions of sonic data and their use in a classifier to identify the fill states and bond states for both the innermost annulus and at least one outer annulus of the multiple casing string." 
Hence, the log signals are used in Bose only as a source from which features can be extracted. The classification of those extracted features then is used in Bose to develop characterisations of the cement bonds in the cased well. At no point does Bose teach or suggest the limitations of claim 1 of processing a plurality of acoustic log signals (i.e., without extracting any features before processing) so a neural net operates to find one or more formation shear slowness values consistent with either the flexural or Stoneley mode field dispersion curves, as recited in claim 1. 
These limitations of claim 1 are described in Paragraph [0129] of the present application which reads: 
"[0129] In accordance with the method of the present disclosure, an artificial neural network (referred to herein as a "neural net" as mentioned in FIG. 9) is then used to find the formation shear slowness that is consistent with the field dispersion curve." 
Moreover Paragraph [0155] explains the neural net to be a: 
"...a multi-layer, [perceptron]-based network. Thus, the neural net is embodied as appropriately programmed computer hardware that is capable of transforming the electrical signals generated by the logging tool 10 in accordance with the method of the present disclosure. The neural net was trained using a large number (several hundred thousand) of synthesized dispersion curves having a range of caliper (i.e. borehole size), mud density, mud compressional slowness, formation density, formation compressional slowness and formation shear slowness parameters." 
Describing the neural net in these terms means the neural net can operate to approximate fitness as a direct output from inputting of the dispersion curves of the log signals (with increasing accuracy as the neural network modifies its node connection weights over time). Thus, claim 1 calls for "operating... a neural net to find one or more formation shear slowness values consistent with either the flexural or Stoneley mode field dispersion curves," which is consistent with the described neural net. 
In contrast to the processing acoustic log signals in a slowness-frequency frequency domain and operating a neural net to find one or more formation shear slowness values consistent with either the flexural or Stoneley mode field dispersion curves as called for in claim 1, Bose extracts features from log signals and provides the extracted features to a neural net. The claimed method does not extract features to the neural net. Instead, claim 1 feeds the neural net with an entire data of the acoustic log signals processed. Moreover, the claimed method does not perform a classification process because the steps of claim 1 are directed to an inversion process. 
	The Examiner has applied Tran (2014) to teach the step of extracting. Therefore it appears that an incorrect reference is being argued against here. Nevertheless, Bose teaches that attributes can be extracted from received signals as measured by receivers, where the attributes can include for example peak amplitude which can be used to discriminate cement from liquid and gas [0056]. To summarize, it is common in the art to identify peaks (in any particular domain) in ultrasonic/seismic signals so that depths/dimensions of earth interfaces may be identified. This appears to be identical to the instant specification which mentions picking coherence peaks [0050].

Field Dispersion Curve 
Yet further, there is no attempt in Bose to identify a field dispersion curve as called for in claim 1, where that field dispersion curve is then input to a neural net for the purpose of curve-matching as explained above. In contrast, Figure 15 of Bose discloses shapes of dispersion curves from which the useful features are extracted in Bose. This reinforces therefore the fact that intact dispersion curves are not assessed by Bose; and instead features are explicitly extracted from the curves for treatment in Bose's classifier. 
The inputting of the dispersion curve, in Claim 1, that is characteristic of the whole acoustic log signal means that the neural net of claim 1 inherently differs from the classifier of Bose. The neural net of claim 1 by implication is a deep learning system that does not simply operate to make binary classification choices, as is the case in Bose. 
The instant specification lists maximum-likelihood method [0026] as one option for extracting dispersion information from waveforms. Bose also describes training a machine learning model for matching using a maximum likelihood estimator as one option among several [0081].

Imaging of the Formation
Finally, there is no step in Bose of imaging of a formation based on slowness values determined using the specified neural net method of claim 1. On the contrary,  
Bose does not use an inversion-based approach to infer formation acoustic properties (shear). For Bose, this parameter is already known and does not need to be inferred. 
It follows that Bose fails to teach or suggest limitations of claim 1 on a number of grounds. For their parts, neither of Sinha and Tran suggests in any way the limitations of claim 1 explained above and missing from Bose. It follows that no combination of these documents with Bose or with one another could render claim 1 unpatentable. 
For at least these reasons, claim 1 and those claims depending therefrom are patentable over Bose in view of Sinha and Tran.
Bose actually indicates that processing of the ultrasonic data can include an inversion of the ultrasonic data to determine borehole properties [0011].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN D ARMSTRONG/Examiner, Art Unit 3645                                                                                                                                                                                                        

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645